Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED OFFICE ACTION 
This action is responsive to the communication received March 9th, 2021.  Claims 1-28, 40-43 have been canceled.  Claims 29-39 have been amended.  Claims 29-39 and 44-52 have been entered and are presented for examination. 
Application 16/490,884 is a 371 of PCT/US18/20719 (03/02/2018) and PCT/US18/20719 has PRO 62/480,104 (03/31/2017), PCT/US18/20719 has PRO 62/473,877 (03/20/2017), PCT/US18/20719 has PRO 62/469,397 (03/09/2017), PCT/US18/20719 has PRO 62/467,637 (03/06/2017), and PCT/US18/20719 has PRO 62/466,877 (03/03/2017).
Response to Arguments
Examiner respectfully disagrees.
Applicant’s specification discloses:
[0043] FIG. 1 illustrates an exemplary technique for generating a primary synchronization signal (PSS). A PSS sequence can be generated using a binary sequence generator. One example of the binary sequence is a maximum run length sequence (in- sequence), which can be generated using a primitive polynomial. The binary sequence can be modulated using binary phase shift keying (BPSK), {+1, -1} and extended (or 
truncated) to be equal to a DFT length N, where N is a positive integer. In some cases, it can be beneficial for the DFT length N to be a power of 2 (e.g., 64, 128, 256 and so on).  The DFT length N being a power of 2 can result in a less complex implementation of the DFT operation. A length N DFT precoded sequence can be mapped to N subcarriers in a frequency domain. An inverse DFT operation (or an inverse fast Fourier transform (IFFT) operation) can be performed over all subcarriers to generate time domain OFDM symbols.
Lei et al. discloses 
[0094] For example, a PSS "Base Code" may use computer generated sequence (CGS), modified Zadoff-Chu sequence, punctured Zadoff-Chu sequence, m-sequence, quadrature Walsh code, PN sequence or Barker code. A PSS sequence may be constructed by employing binary code cover on top of PSS base code to improve the accuracy of timing acquisition. [0095] In other aspects of the present disclosure, the "Code Cover" may be a binary random code "cover" with asymmetrical run length (for l 's and -l 's), and run lengths equal to or greater than two may be used to preserve phase continuity and provides expanded time window for over-sized Fast Fourier Transform (FFT), which may improve frequency offset resolution. In one aspect, "Code Cover" polarity reverse asymmetry may help resolving timing ambiguity. In some cases, the code cover may include a Barker code, a Walsh code, or the like. Code cover optimization can be achieved by computer search for given PSS sequence length. In some cases, truncated versions of PSS sequences used in legacy systems (such as LTE) may also be used for NB-IoT PSS sequences.
[0099] As illustrated, the blocks 1000 may include a block 1104 to pad a PSS Base Code with zero(s), which may be required to make length of the IFFT input into a value that is equal to the power of two. An inverse fast Fourier transform (IFFT) block 1006 may take the padded PSS base code and its output may undergo a parallel to serial conversion at block 1008. At block 1010, a cyclic prefix (CP) may be inserted and, at block 1012 a code cover may be applied (e.g., using a Binary Pseudo Noise (PN) Code Cover). At block 1014, the signal may be converted to analog signal through a digital to analog converter (DAC) and filtered, then transmitted. [0100] In an example, in order to illustrate a single boundary NB-IoT fully aligned with legacy LTE, a 128 IFFT size may be chosen, sampling frequency (Fs) may be set at 1.92 MHz, and subcarrier spacing may be set at 15 KHz (although these parameters may vary). Symbol boundary alignment between the NB-IoT and the Legacy LTE may help prevent interference that may otherwise occur without the alignment. In certain aspects of the present disclosure, the PSS Base Code and Cover Code can be generated by the techniques mentioned in current application, and PSS symbols can occupy resource elements orthogonal to legacy LET allocation.
Figure 10 shows the operation of the base station.

    PNG
    media_image1.png
    389
    734
    media_image1.png
    Greyscale

Kim et al. is used to show a DFT can be FFT.
The rejection of claims 29-39 and 44-52 is respectfully maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 29-31, 33-39 and 44-46, 48-52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lei et al. (WO 2017/058427) in view of Kim et al. (US 2019/0028224).
Regarding claim 29, 44, Lei et al. discloses a base station  operable to encode synchronization signals for transmission to a user equipment (UE) (Abstract [a base station for transmitting/generating a primary synchronization signal (PSS) in a wireless access system]), the base station comprising: one or more processors configured to: generate, at the base station, a binary sequence (paragraph 0094 [computer generated code]); modulate, at the base station, the binary sequence using one or more modulation schemes to form a modulated binary sequence (paragraph 0093 [BPSK]); perform, at the base station, one of an extension or truncation operation on the modulated binary sequence to obtain a modulated binary sequence that is equal to a discrete Fourier transform (DFT) length of N (paragraph 0099 [padding with zeros; power of two]), wherein N is an integer (paragraph 0099 [power of two]); and encode, at the base station, the SS OFDM symbols for transmission to the UE (see Figure 10 [implicit; transmitted]).
Lei et al. does not explicitly disclose perform, at the base station, a DFT operation to map the modulated binary sequence equal of DFT length N to N subcarriers in a frequency domain; perform, at the base station, an inverse DFT operation to the modulated binary sequence equal to DFT length N that is mapped to the N subcarriers in the frequency domain to obtain synchronization signal (SS) orthogonal frequency division multiplexing (OFDM) symbols in a time domain.
Kim et al. discloses perform, at the base station, a DFT operation to map the modulated binary sequence equal of DFT length N to N subcarriers in a frequency domain (see Figure 8 and paragraph 0117 [DFT; performing DFT (Discrete Fourier Transform) for the N-PSS sequence of a length 12' and mapping the transformed resultant value into subcarriers]); perform, at the base station, an inverse DFT operation to the modulated binary sequence equal to DFT length N that is mapped to the N subcarriers in the frequency domain to obtain synchronization signal (SS) orthogonal frequency division multiplexing (OFDM) symbols in a time domain (see Figure 8 and paragraph 0119 [generating N -PSS signal; IFFT]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to recognize implement a DFT and IFFT into the system of the Lei et al. wherein the motivation for this is to be in line with conventional techniques in the art. 
The references as combined above do not explicitly disclose a memory interface configured to retrieve from a memory the SS OFDM symbols.
However, such a feature would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to recognize the SS OFDM symbols would have to be stored in order to avoid recalculations when needed.
Regarding claim 30, 45, Lei et al. further discloses a transceiver configured to transmit the SS OFDM symbols to the UE (see Abstract [base station]).  
Regarding claim 31, Lei et al. further discloses wherein the SS OFDM symbols form a primary synchronization signal domain (see Figure 10 [generating PSS signal]).  
	Regarding claim 33, 48, the references as combined above further disclose wherein the one more processors are configured to generate the binary sequence based on an m-sequence that is generated using a primitive polynomial (paragraph 0093 [The PSS-based scrambling code is defined based on an m-sequence generated from the generation polynomial of x5+x2+1, Kim et al.]).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to recognize implement a DFT and IFFT into the system of the Lei et al. wherein the motivation for this is to be in line with conventional techniques in the art. 
Regarding claim 34, 49, the references as combined above further disclose wherein the one more processors are configured to generate the binary sequence based on a maximum run length sequence (m-sequence) that is generated using a primitive polynomial (paragraph 0093 [The PSS-based scrambling code is defined based on an m-sequence generated from the generation polynomial of x5+x2+1]).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to recognize implement a DFT and IFFT into the system of the Lei et al. wherein the motivation for this is to be in line with conventional techniques in the art. 
Regarding claim 35, 50, Lei et al. further discloses wherein the one more processors are configured to insert a cyclic prefix prior to the SS OFDM symbols in the time domain (see Figure 10 [CP Insertion]).  
Regarding claim 36, 51. Lei et al. further discloses wherein the one or more modulation schemes includes one or more binary phase shift keying (BPSK) or quaternary binary phase shift keying (QBPSK) (paragraph 0093 [BPSK]). 
	Regarding claim 37, 52, Lei et al. further discloses wherein N is a power of two integer (paragraph 0099 [power of two]).  
Regarding claim 38, the references as combined above further make obvious wherein the binary sequence has a length of 63, 127 or 255 samples (paragraph 0088 [length 63; Kim et al.; paragraph 0099 padding until power of two; Lei et al.).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to recognize implement a DFT and IFFT into the system of the Lei et al. wherein the motivation for this is to be in line with conventional techniques in the art. 
Regarding claim 39, Lei et al. further discloses wherein the binary sequence has an extended length of 64, 128 or 256 samples (paragraph 0099 [power of two]).  

Claims 32, 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lei et al. (WO 2017/058427) in view of Kim et al. (US 2019/0028224) as applied to claim 29, 44 above, and further in view of Li et al. (US 2019/0182365)
	Regarding claim 32, 47, the references as combined above disclose all the recited subject matter in claim 29, 44, but do not explicitly disclose wherein the one more processors are configured to perform a multiplication operation to the modulated binary sequence prior to the DFT operation, wherein the multiplication operation involves multiplying the modulated binary sequence with an alternating sequence of {+1, +j } that is mapped to even or odd subcarriers in the frequency domain.  
	However, Li et al. discloses modulation mapping the subcarriers based on odd and even with BPSK and QBPSK (paragraph 0125).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to recognize implementing a scheme for modulation mapping each subcarrier based on odd or even wherein the motivation for this is to be in line with conventional techniques in the art. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER T WYLLIE whose telephone number is (571)270-3937. The examiner can normally be reached 4pm-11:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on (571)272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER T WYLLIE/Examiner, Art Unit 2465